Citation Nr: 0118272	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  95-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a cataract of the right eye.  


INTRODUCTION

The appellant had active duty from March 1951 to March 1955.  

This matter was last before the Board of Veterans' Appeals 
(Board) in August 1999, on appeal from ratings decision of 
the Denver, Colorado,  Department of Veterans Affairs (VA) 
Regional Office (the RO).  Upon its last review, the Board 
denied the appellant entitlement to service connection for 
coronary artery disease and for a gastrointestinal disorder.  
The Board also found that the appellant had not submitted new 
and material evidence that was sufficient to warrant the 
reopening of his claim of entitlement to service connection 
for a skin disorder of the forearms and thighs.  


During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Having reviewed the evidence of record in light of the VCAA, 
the Board is of the opinion that this matter is ready for 
appellate review.  Firstly, and as was set forth in the 
Board's August 1999 decision, the appellant has been afforded 
numerous opportunities to present evidence and testimony at 
VA hearings, but he has failed to report for these hearings 
and has not availed himself of this medium to provide further 
substantiating evidence.  

The record also reflects that following the Board's August 
1999 remand of the issue presently undergoing review, the 
appellant was afforded another opportunity to provide 
substantiating information as to the medical health care 
providers who treated him for a vision disability.  Received 
from the appellant and his care providers were copies of 
medical evidence already of record.  Finally, the appellant 
was afforded a comprehensive VA vision examination in May 
2000, directed towards resolution of the central inquiry in 
this matter.  Although the appellant has voiced 
dissatisfaction with the manner in which the examination was 
conducted, the report of the examination reflects that the 
examiner sufficiently detailed the current clinical findings 
and the appellant's medical history.  




FINDINGS OF FACT

1. The appellant was diagnosed to have a right eye cataract 
disorder of unknown etiology in August 1989.

2. Medical evidence indicates that the right eye cataract 
disorder was not a posterior subcapsular cataract.

3. No medical evidence has been obtained indicating that the 
appellant's right eye cataract disorder was the result of 
any in-service exposure to radiation or other incident of 
military service.  


CONCLUSION OF LAW

Posterior subcapsular cataracts were not incurred in or 
aggravated by active service, and a grant of service 
connection for a vision disorder of the right eye is not 
warranted.  38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 
2000); 38 C.F.R. 
§§ 3.309(d); 3.310; 3.311(b)(2)(xvi) (2000).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for a vision disorder, 
characterized as the postoperative residuals of a cataract of 
the right eye.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  Given these 
requirements, the Board will review the pertinent evidence of 
record and will then proceed to its analysis in light of the 
applicable law.  Given these requirements, the Board will 
review the pertinent evidence of record as to each of the 
claims, and will then proceed to its analyze in light of the 
applicable law.


Factual Background

The appellant's service medical records are not available, as 
they were apparently destroyed in the 1973 fire at the 
National Personnel Records Center.  In support of his March 
1990 claim of service connection for a disability eventually 
resulting in "eye surgery," the appellant proffered various 
documents reflecting that during the course of his active 
military service in March 1953, he witnessed an incident of 
nuclear testing in "Operation Nancy."  In a questionnaire 
completed by the appellant, he reported that he witnessed one 
explosion, from two to three miles away from "ground zero."  
He stated that he was in the open at the time of the 
explosion, and that he remained in the vicinity for two hours 
after the explosion.  

The appellant also submitted a report from his medical 
benefit insurance company, reflecting that in 1989, he 
underwent surgery performed by a Dr. W.  The handwritten 
notation "cataract" is indicated on this document.  In a 
June 1990 statement, the appellant confirmed that Dr. W. 
conducted the surgery in August 1989.  

Medical records reflecting the August 1989 surgery were 
received in September 1990.  They reflect that the appellant 
was diagnosed to have a right eye cataract in August 1989, 
shortly before the surgery was undertaken.  No abnormalities 
were noted of the appellant's left eye at that time.  


Because the records received did not reflect the nature of 
the cataracts removed, the RO attempted to contact Dr. W. by 
letter dated in September 1990 and requested this 
information.  There was no response to this letter.  In March 
1995, the RO received a reconstructed external dose estimate 
of the appellant's exposure to radiation.  

In May 2000, the appellant underwent a VA vision examination.  
The examiner noted that because the right eye cataract was no 
longer present, it was possible to ascertain its nature by 
examining the left eye.  In relevant part, the examiner 
opined  that if the appellant had a posterior subcapsular 
cataract in the right eye resulting from radiation exposure, 
it would be expected that he would have had the same 
manifestation at some point in the left eye.  In this regard, 
he observed that it could be expected that if the radiation 
dosage was sufficient to cause a cataract of the right eye, a 
significant dosage would have also been applied to the left.

From the examiner's scrutiny of the left eye, he found no 
evidence of a posterior subcapsular cataract, and therefore 
it could be stated that none was present in the right eye.  
The examiner also noted that this conclusion was consistent 
with the appellant's description of his symptoms before he 
had the 1987 surgery.  


Relevant Law and Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a).  


As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  A form of such linkage is via the 
application of a recognized presumption, listed under 38 
C.F.R. § 3.309(d) (2000).  Such disorders will be presumed to 
have been incurred in active service if the veteran 
participated in a "radiation risk activity" such as onsite 
participation in an atmospheric nuclear test. 38 C.F.R. § 
3.309(d)(3)(ii).  Other "radiogenic" diseases are listed 
under 38 U.S.C.A. § 1112(c), and 38 C.F.R. § 3.311(b) (2000).  
One of the "radiogenic" diseases found in 38 C.F.R. § 
3.311(b)(2) is posterior subcapsular cataracts, required to 
have become manifest 6 months or more after exposure. 38 
C.F.R. § 3.311(b)(5).

The evidence of record does not show the appellant had 
posterior subcapsular cataracts of the right eye.  As noted 
under the VCAA, VA has a general duty to provide a clarifying 
medical examination when it is necessary to make a decision 
on the claim. By "necessary" in this context means that, 
taking into consideration all lay or medical evidence, the 
record (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim. 
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000) (to be codified at 38 U.S.C. § 5103A).

This provision of the VCAA has been satisfied, and it has 
demonstrated that the presumptive provisions of statute and 
regulation do not avail the appellant.  See McCartt v. West, 
12 Vet. App. 164, 168 (1999) [Holding that in order to be 
entitled to the presumption of service connection for 
herbicide exposure, the veteran must have been diagnosed to 
have one of the conditions enumerated in either 38 U.S.C.A § 
116(a) or 38 C.F.R. § 3.309(e)].  

It has been held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee, supra.  As such, 
the Board has considered whether the appellant's disability 
is the result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).  However, where the dispositive issue 
involves a question of medical causation (such as whether a 
condition claimed is the result of active service in the 
military), only competent medical evidence is probative. See, 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
 
In this regard, while the appellant maintains that his right 
eye cataract was the result of exposure to radiation, the law 
is well-established that the appellant, as a layperson, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).       

Accordingly, the claim is denied.  










ORDER


Service connection for a vision disability is denied.  


		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals



 

